21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 1 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 2 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 3 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 4 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 5 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 6 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 7 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 8 of 9
21-22195-rdd   Doc 1   Filed 04/01/21 Entered 04/01/21 14:50:10   Main Document
                                     Pg 9 of 9
